Citation Nr: 1023973	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-24 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by numbness and tingling in the toes and fingers, 
diagnosed as Raynaud's disease. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for ulcerative colitis.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for a disability 
manifested by depression and anxiety.

8.  Entitlement to service connection for a bilateral thumb 
disorder.

9.  Entitlement to service connection for a disability 
manifested by pain of the second and third toes of the left 
foot.

10.  Evaluation of degenerative joint disease of the lumbar 
spine, rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veteran 
Services.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from January 1967 
to March 1971, from August 1990 to July 1991, and from 
February 2003 to February 2004. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

The Veteran presented testimony at a Board hearing chaired by 
the undersigned Veterans Law Judge in September 2009.  A 
transcript of that hearing is associated with the claims 
file.

The Veteran also appealed denials of service connection for 
disabilities of the left and right ankle, and a bilateral 
hearing loss disability.  However, those claims were granted 
in June 2009, during the course of the appeal, and that 
represents a grant of the complete benefit sought with 
respect to those claims.  

Subsequent to his hearing, the Veteran submitted additional 
evidence, which has not been considered by the RO.  However, 
he waived his right to initial RO consideration in writing in 
March 2010.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
degenerative joint disease of the lumbar spine, the Board has 
characterized that claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The claims for service connection for a skin disorder, a 
bilateral thumb disorder, and a disability manifested by pain 
of the second and third toes of the left foot are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A disability manifested by numbness and tingling in the 
toes and fingers was not noted in service and is not related 
to service. 

2.  Hypertension was not noted in service, did not become 
manifest to a compensable degree within a year of separation, 
and is not related to service.

3.  A disability manifested by left shoulder pain was not 
noted in service and is not related to service; arthritis did 
not become manifest within a year of discharge.

4.  Tinnitus was not noted in service and is not related to 
service.

5.  Ulcerative colitis is related to service.

6.  A disability manifested by depression and anxiety was not 
noted in service and is not related to service; a psychosis 
did not become manifest within a year of separation.

7.  The Veteran's degenerative joint disease of the lumbar 
spine is manifested by a constant dull ache, with normal 
range of motion, and with no additional functional impairment 
or associated neurological abnormalities.  


CONCLUSIONS OF LAW

1.  A disability manifested by numbness and tingling in the 
toes and fingers was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  Hypertension was not incurred in or aggravated by 
service, and is not presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  A disability manifested by left shoulder pain was not 
incurred in or aggravated by service; arthritis is not 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

5.  Ulcerative colitis was incurred in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

6.  A disability manifested by depression and anxiety was not 
incurred in or aggravated by service; a psychosis is not 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

7.  The criteria for an initial disability rating higher than 
10 percent for degenerative joint disease of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

However, as the Board is granting the claim for service 
connection for ulcerative colitis, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-368 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Regarding the remaining claims being decided here, under the 
VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Regarding the claim for a higher initial rating, as noted 
above, that claim arises from the Veteran's disagreement with 
the initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel 
has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

Regarding the claims for service connection, in a March 2006 
pre rating letter, the RO notified the Veteran of the 
evidence needed to substantiate his claims for service 
connection.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a March 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
treatment records.  In addition, the Veteran was afforded 
several VA examinations regarding his rating claim and 
service connection claims.  These examinations were adequate 
because each was performed by a medical professional based on 
a review of claims file, solicitation of history and 
symptomatology from the Veteran, and a thorough examination 
of the Veteran.  The resulting diagnoses and rationales were 
consistent with the examination and the record.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Board acknowledges that in regard to the audio 
examination, the examiner concluded that a nexus opinion with 
respect to tinnitus could not be offered without resort to 
speculation.  He based that conclusion on inconsistencies 
between the Veteran's statements in service and his current 
statements.  The Board has found that his current statements 
are not credible, and the claim is being denied based on the 
lack of injury or disease in service.  Therefore, a 
supplemental opinion regarding nexus is not necessary.  



II.  Analysis

Service Connection Claims

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, 
hypertension, and psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order for hypertension to be considered manifested to a 
compensable degree, the evidence must show diastolic pressure 
of predominantly 100 or more, or; systolic pressure of 160 or 
more, or; minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).  See also the Court's discussion 
of this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The Board also notes that, for VA rating purposes, 
'hypertension' means that diastolic blood pressure is 
predominately 90 mm. or greater; 'isolated systolic 
hypertension' means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2009).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Although the Veteran served during a period of war, and had 
service in Southwest Asia, his service records reflect that 
he served as an aircraft loadmaster technician, they do not 
reflect actual combat.  Moreover, the Veteran does not 
contend that he engaged in combat, or that any of his claimed 
disabilities arose from combat.  As such, the combat rule 
does not apply.  Moreover, as the service connection claims 
all involve diagnosed disabilities other than those 
enumerated under 38 C.F.R. § 3.317, a discussion of 
entitlement based on qualifying chronic disability or 
medically unexplained multisymptom illness is not necessary.  

After review of the medical and lay evidence, the Board 
concludes that service connection for ulcerative colitis is 
warranted.  We base this conclusion in part on the service 
treatment records, which reveal extensive treatment for, and 
diagnosis of, ulcerative colitis/proctitis, with onset in the 
early 1990's, and with a subsequent flare-up in 2000, 
diagnosed as proctosigmoiditis.  

The Veteran underwent a colonoscopy in March 2005.  The 
examiner noted that the Veteran had responded well to a 
course of steroids and the sigmoidoscope showed a clearance 
of colitis.  The Veteran was found to have normal clinical 
findings at that time.  However, the Veteran reported to the 
September 2006 examiner that he was having diarrhea sometimes 
five to six times a day and abdominal pain during active 
phases.  The examiner noted that the current treatment 
consists of Sulfazine 500 mg daily and folic acid.  The 
diagnosis was ulcerative colitis "by history, treated."  
The examiner stated his opinion that this disease had its 
onset during service.  

Despite the September 2006 examiner's reference to the 
disease by history, the Board believes that this was not 
intended to indicate complete resolution of the disease.  
Most significant in this finding, the examiner noted that the 
Veteran is still taking medication to control the disease.  
This finding is also supported by the notation of the 
September 2006 mental disorders examiner, who noted that the 
Veteran has had ulcerative colitis since 1993, with both 
active and quiescent periods.  A March 2005 note from a 
private physician indicates that the ulcerative colitis was 
in remission, but did not indicate that it had been cured.  

The presence of a disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  Here, there is no doubt that the 
Veteran was diagnosed with ulcerative colitis in service, and 
that he has, during the period of the claim, taken ongoing 
medication to control his symptoms, and has experienced 
occasional flare-ups of symptomatology that have been 
medically attributed to this diagnosis.  As such, the Board 
concludes that service connection for ulcerative colitis is 
in order.  

Regarding tinnitus, the Board concludes that service 
connection is not warranted.  We base this conclusion in part 
on the service treatment records, which are entirely negative 
for complaint of tinnitus.  Most significant, although the 
Veteran informed the September 2006 audio examiner that he 
had onset of tinnitus in 1989 or 1990, hearing conservation 
examinations conducted in July 1997, August 1998, June 1999, 
August 2000, and September 2002, reveal the Veteran's 
statement that he has never had ringing in the ears.  

In weighing the conflicting evidence provided by the Veteran 
at various times, the point in time in which the evidence was 
created is important because a recounting of an event which 
is closer to the time that the event occurred is naturally 
less likely to be diluted by the shortcomings of human 
memory.  Thus, the contemporaneous nature of the in-service 
reports is significant.  Furthermore, because the Veteran was 
receiving medical treatment, it seems likely that he would 
report events carefully and accurately.  

In contrast, when the Veteran thereafter presented his story, 
he was seeking VA benefits.  The Board is of course cognizant 
of possible self interest which any veteran has in promoting 
a claim for monetary benefits.  The Board may properly 
consider the personal interest a claimant has in his or her 
own case, but the Board is not free to ignore his assertion 
as to any matter upon which he is competent to offer an 
opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and 
see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony].

There is no doubt that the Veteran is competent to relate his 
perception of tinnitus or ringing in the ears, and its date 
of onset.  Thus, his competency is not at issue with regard 
to recounting the event itself.  Rather, it is his 
credibility which the Board finds is lacking.  Simply put, 
the in-service reports of medical history are more convincing 
than the Veteran's later statements made in support of a 
claim for monetary benefits.  

The Veteran was afforded a VA examination in October 2008.  
The examiner concluded that he was unable to determine the 
onset/etiology of tinnitus due to contradictory information 
in the service records and the Veteran's verbal presentation 
of his history.  As discussed above, the Board attaches no 
credibility to the recent statements.  To the extent that the 
Veteran contends that he was exposed to noise in service, 
this has not been related by competent evidence to the onset 
of tinnitus.  Therefore, the Board concludes that, to the 
extent that there is a current diagnosis of tinnitus, it is 
not related to service.  

Turning to hypertension, the Board concludes that service 
connection is not warranted.  We base this conclusion in part 
on the service treatment records, which reveal the following 
blood pressure readings: 

Date
Systoli
c/
Diastol
ic
Date
Systolic
/
Diastoli
c
April 1969
162/
60
March 1988
124/
84
April 1969
140/
98
August 1989
130/
70
April 1969
136/
90
June 1990
138/
88
April 1969
146/
88
November 
1990
124/
67
August 1969
130/
84
August 1991
110/
70
May 1970
132/
80
June 1992
120/
80
May 1970
124/
84
July 1993
112/
80
May 1970
124/
82
August 1993
112/
80
May 1970
134/
96
April 1994
110/
74
May 1970
130/
84
July 1995
136/
73
May 1970
130/
80
July 1996
134/
80
August 1980
124/
70
July 1997
114/
68
August 1981
134/
70
August 1998
132/
82
August 1982
130/
70
June 1999
126/
82
May 1983
120/
80
August 2000
132/
72
March 1984
122/
78
July 2001
124/
82
April 1986
126/
78




Thus, despite a single systolic reading at 160 or more, and 
three diastolic readings at 90 or more, the blood pressure 
readings in service did not meet the criteria for 
hypertension.  Moreover, hypertension was not diagnosed or 
otherwise noted in service, and the Veteran reported that he 
had no history of high blood pressure on reports of medical 
history in June 1990, June 1992, August 1993, July 1995, July 
1996, June 1999, and December 2003.  He has since stated that 
he was not treated for hypertension in service, and the 
service treatment records support this assertion.

After service, there is no record of treatment for 
hypertension for roughly two years.  Pertinently, the 
evidence reveals that hypertension did not became manifest to 
a compensable degree within a year of separation.  The 
Veteran was afforded a series of VA examinations in September 
2006, in conjunction with his current claim.  At the general 
medical examination, his blood pressure was measured at 
142/88, 144/88, and 142/88.  At the heart examination, his 
blood pressure readings were 162/110, 158/104, and 148/100.  
The general medical examiner provided a diagnosis of 
hypertension, and found that it occurred in service.  The 
heart examiner diagnosed hypertension, "perhaps since 
1969."  Notably, neither examiner had the claims file for 
review, and thus based their findings on the Veteran's 
account. 

On VA examination in October 2008, the Veteran informed the 
examiner that he began taking antihypertensive medications in 
2008.  The Veteran's blood pressure was 150/60.  While the 
examiner diagnosed essential hypertension, he found that "he 
was never diagnosed and treated for hypertension while in the 
service.  He didn't even meet the blood pressure reading 
criteria for hypertension.  Therefore, it is not at least 
likely as not (<50/50 probability) this claimed condition is 
related to his fluctuating blood pressures in 1969."  

Here, there is a conflict in the medical opinion evidence.  
The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The statement of the September 2006 heart examiner that the 
Veteran's hypertension has existed "perhaps since 1969" is 
inconclusive, and naturally includes the corollary that it 
may not have existed since then.  See Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  It therefore carries no probative 
weight. 

While the opinion of the September 2006 general examiner is 
conclusively stated, the Board finds that opinion of the 
October 2008 examiner carries greater probative weight than 
that of the September 2006 general examiner.  We base this 
conclusion on the fact that the September 2006 examiner's 
rationale was essentially that "[t]he [V]eteran claims that 
in 1969, [he] was diagnosed with hypertension."  However, 
the service treatment records do not reveal any diagnosis of 
hypertension.  They show only that the Veteran had several 
high readings in 1969-70.  While the Veteran is competent to 
relate a diagnosis that was told to him in service, he 
repeatedly stated on reports of medical history that he had 
no history of high blood pressure.  This conflicts with his 
current statements.  As the statements contemporaneous with 
service were made in the context of medical care, and not in 
the context of a claim for benefits, the Board finds them 
more convincing.  They are also consistent with the Veteran's 
current assertion, as supported by the service treatment 
records, that he was not treated for hypertension in service.  
As the September 2006 examiner's opinion was based on an 
inaccurate account of the Veteran's medical history, it 
carries no probative weight.  On the other hand, the October 
2008 opinion is consistent with the service records, and 
specifically accounts for the high readings in service, the 
lack of treatment in service, and the Veteran's statements on 
his reports of medical history.  As such, the Board adopts 
the opinion of the October 2008 examiner, and concludes that 
service connection for hypertension is not warranted.

Regarding a disability manifested by numbness and tingling of 
the toes and fingers, the Board concludes that service 
connection is not warranted.  We base this conclusion in part 
on the service treatment records, which reveal no complaint 
or treatment regarding numbness and tingling in the toes and 
fingers.  

After service, the September 2006 examiner diagnosed 
Raynauld's disease.  The examiner found that it occurred 
during service.  He based this opinion on the Veteran's claim 
that "in 1981, he experienced numbness and pain in the 
fingers of both hands involving mostly the second, third, 
fourth, and fifth fingers and rarely the thumbs."  
Significant in the Board's finding, no symptomatology was 
found at the time of the September 2006 examination.  The 
Veteran stated that he only experiences symptoms in cold 
weather.  Thus, the examiner made a diagnosis based solely on 
the Veteran's description of past symptoms, and related this 
diagnosis to service based solely on the Veteran's 
description of the date of onset of symptoms.  However, by 
the Veteran's own admission, he never reported these symptoms 
in service, and never received treatment in service.  Most 
significant, the Veteran completed reports of medical history 
in August 1969, August 1980, March 1984, June 1985, April 
1986, June 1987, March 1988, June 1992, August 1993, May 
1995, July 1996, and June 1999, and reported no pertinent 
history.  The Board interprets this as an affirmative 
statement that he was only aware of the problems reported, 
which contradicts his current account.  

Moreover, the Veteran was also examined in August 1969, 
August 1980, August 1981, August 1982, March 1984, April 
1986, March 1988, May 1990, June 1990, June 1992, August 
1993, July 1995, July 1996, and June 1999, each time with 
pertinently normal findings.  Thus, despite having ample 
opportunity to report and seek treatment for the symptoms in 
service, the Veteran repeatedly failed to do so, and stated 
that he had no pertinent medical history.  In the Board's 
view, this diminishes the credibility of his current 
statements regarding the onset of symptoms.  As the 
examiner's opinion is based on an inaccurate factual premise, 
the Board accords it no probative weight.  

In sum, there is no injury or disease in service that may be 
related to current symptomatology regarding Reynauld's 
disease or numbness and tingling of the toes and fingers.  
Accordingly, service connection is not in order.  

Regarding the left shoulder, the Board concludes that service 
connection is not warranted.  We base this conclusion in part 
on the service treatment records, which reveal no complaint 
or treatment regarding the left shoulder.  The Veteran 
reported to the September 2006 examiner that, in 1971, he was 
playing basketball and sustained a left AC separation.  He 
was treated in the emergency room, and has had no problems 
ever since that time.  The examiner diagnosed status post AC 
separation left shoulder, asymptomatic.  The examiner found 
that it occurred during service.  However, while the service 
records show treatment for the right shoulder in 1970, they 
do not show treatment for the left shoulder.  Moreover, the 
September 2006 examiner found no evidence of current left 
shoulder disability.  

Given the Veteran's statement that he has had no problem 
since service, and the examiner's finding that there is no 
current left shoulder disability, his opinion that a left AC 
separation occurred during service cannot be interpreted as a 
nexus opinion, as there must be a current disability for 
there to be a nexus.  The Veteran's misidentification of the 
shoulder injured in service further underscores the Board's 
finding that there is no current disability.  The examiner's 
opinion is based solely on the Veteran's inaccurate account 
of having been treated for a left shoulder injury in service.  
As such, the opinion is of no probative value.  

While the Veteran is competent to relate an injury in 
service, as well as his current symptomatology, his current 
statements regarding the injury are in conflict with numerous 
reports of medical history he completed throughout his period 
of service, in which he indicated that he had no history of 
shoulder or other joint problems.  As these statements were 
contemporaneous with service, and offered in the context of 
medical treatment rather than a claim for benefits, they are 
considered more reliable than his current account.  As such, 
the Board concludes that service connection for a left 
shoulder disability is not in order.  

Regarding depression and anxiety, the Board concludes that 
service connection is not warranted.  We base this conclusion 
in part on the service treatment records, which reveal no 
complaint or treatment regarding depression and anxiety.  
After service, there is no evidence of treatment for 
psychiatric symptoms until the current claim.  Pertinently, 
the post-service evidence demonstrates that a psychosis did 
not become manifest within the first year after separation.  
A September 2006 mental health examiner diagnosed major 
depression and generalized anxiety disorder, with increasing 
problems and symptoms of depression and anxiety over the last 
few months, caused by the frustration of dealing with the 
bureaucracy of the military, as well as the loss of his job 
when he returned from active duty.  However, post-service 
frustration with dealing with military bureaucracy, and the 
loss of a job, even if conceded, do not relate a current 
diagnosis to an injury or disease in service.  

A September 2006 letter from a VA social worker includes a 
diagnosis of PTSD.  This brief letter notes that the Veteran 
holds intense and repressed feelings about his experiences in 
the Gulf War.  Since returning, he has had problems with 
communication and isolates himself from others.  In many 
ways, his experience has caused him to be bitter and angry.  
The examiner expressed the opinion that the Veteran has 
experienced trauma, and the symptoms of PTSD and depression 
are chronic. 

While the examiner appears to relate a diagnosis of PTSD to 
service, aside from a vague reference to "trauma," neither 
the examiner nor the Veteran has identified a specific 
stressor.  Moreover, the examiner's reference to nondescript 
trauma strongly indicates that an actual stressor had not 
been discussed.  To the extent that the examiner contends 
that the Veteran has PTSD that is related to service, the 
lack of any identified stressor, or any information by which 
a stressor could be verified, weighs heavily against a claim 
for service connection on that basis.  To the extent that the 
examiner attributes a diagnosis of depression to service, his 
lack of discussion of a specific disease or injury in service 
renders the opinion less probative than the September 2006 
mental health examiner's conclusion that the Veteran had 
recent onset of depression and anxiety "over the last few 
months," related to his adjustment to post-service life.  
Under either interpretation, service connection for a 
psychiatric disability is not warranted.  

In reaching the above conclusions regarding service 
connection, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, with the exception 
of the ulcerative colitis claim, the preponderance of the 
evidence is against each claim.  Therefore, and to that 
extent, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Rating Claim

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a claimant's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection is required.  See Fenderson, 12 Vet. App. 
at 126.

When evaluating musculoskeletal disabilities, VA must 
consider granting a higher rating in cases in which the 
claimant experiences additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, to include 
with repeated use or during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  With any form of 
arthritis, painful motion is an important factor of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2009).

Here, in the February 2007 decision, the RO granted service 
connection for degenerative joint disease of the lumbar 
spine, and assigned an initial 10 percent rating.  In 
pertinent part, the current version of the General Rating 
Formula for Diseases and Injuries of the Spine provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the 
combined range of motion.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

The report of VA examination in September 2006 reveals 
forward flexion from 0 to 90 degrees, extension from 0 to 30 
degrees, left lateral flexion from 0 to 28 degrees, right 
lateral flexion from 0 to 26 degrees, left lateral rotation 
from 0 to 30 degrees, and right lateral rotation from 0 to 28 
degrees.  The Veteran was subjected to 9 to 10 repetitive 
motions.  There was no pain and no change in the range of 
motion. 

The Veteran reported that, for the past 22 years, since 1983, 
he has been having pain in the lumbosacral area, described as 
a dull ache all the time, with intensity of 2 out of 10, and 
with no periods of flare-ups, and with no numbness, weakness, 
or bladder or bowel symptoms.  The examiner found no 
functional impairment.  The Veteran is able to do walking, 
transferring, activities of daily living, eating, grooming, 
bathing, toileting, dressing, recreational activities, 
driving, and his usual occupation, which at that time was a 
railroad signalman.  Inspection of the spine showed spasms 
bilaterally.  However, posture and gait were normal, with no 
abnormal curvature.  The spine was not painful during the 
examination.  There was no fatigue, no weakness, no lack of 
endurance.  There was no fixed deformity and no ankylosis.  
Neurological examination showed normal sensory examination 
and normal reflexes.  Motor examination showed no 
abnormalities.  There were no vertebral fractures.  And, 
there was no clinical evidence of any nerve entrapment caused 
by the lumbosacral area.

The report of VA examination in October 2008, the Veteran 
described a mild constant pain.  There was no spasm, no 
atrophy, no guarding, no pain associated with motion, no 
tenderness, no weakness, no abnormal gait or spinal contour.  
Posture was normal, head position was normal, gait was 
normal, appearance was symmetric.  There was no loss of 
motion following repetitive use.  Forward flexion was 
measured from 0 to 90 degrees, extension was measured from 0 
to 30 degrees, left and right lateral flexion were from 0 to 
30 degrees, and left and right lateral rotation were from 0 
to 30 degrees.  There was no pain associated with motion and 
no additional loss of motion following repetitive testing. 

Motor examination of the lower extremities was 5 out of 5, 
indicating active movement against full resistance.  There 
was no muscle atrophy, and muscle tone was normal.  Sensory 
and reflex examination of the lower extremities was normal.

Based on the medical reports, which reflect and include the 
Veteran's contentions regarding symptomatology, the Board 
concludes that there is no basis to assign a higher rating 
than 10 percent.  The current evaluation contemplates 
periarticular pathology productive of painful motion.  It is 
also consistent with limitation of flexion to 61 degrees.  In 
order to warrant a higher evaluation, flexion must be 
functionally limited to 60 degrees or less, or a combined 
range of motion not greater than 120 degrees, or an abnormal 
contour or gait due to spasm or guarding.  See Deluca.  

As shown, the Veteran's range of motion is essentially 
normal, and is not additionally limited by pain, weakness, 
fatigue, or incoordination.  There is no abnormal curvature.  
There are no vertebral fractures, and no associated 
neurological abnormalities or intervertebral disc disease.  
While the Veteran clearly believes he is entitled to a higher 
rating, he has not explained how his symptomatology warrants 
a higher rating, and the evidence clearly indicates that it 
does not.  Mild constant pain, as described by the Veteran, 
is certainly a disability; however, all compensable levels 
under the rating schedule are assigned "with or without 
symptoms such as pain."  The evidence demonstrates no 
additional functional impairment that would warrant a higher 
rating than currently assigned.  

The Veteran has testified that he is at times locked up in 
motion or limited to 45 degrees.  He is competent to report 
such symptoms.  However, competence and credibility are 
different matters.  His assertions regarding functional 
limitation have never been duplicated.  Furthermore, our 
review of his pleadings and testimony in regard to all issues 
reflects that he has been an inconsistent and unreliable 
historian.  We therefore conclude that the observations of 
skilled professionals are far more probative of the level of 
impairment than his unreliable testimony.  

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson, 12 Vet. App. at 126 (noting 
that staged ratings are assigned at the time an initial 
disability rating is assigned).  In Hart v. Mansfield, the 
Court extended entitlement to staged ratings to claims for 
increased disability ratings where "the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  21 
Vet. App. 505, 511 (2007).  Here, the disability has not 
significantly changed and a uniform evaluation is warranted.

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is 
whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on 
clinical evaluation.  Significantly, the rating criteria 
include higher ratings where symptomatology of the 
appropriate degree is demonstrated.  


ORDER

Service connection for a disability manifested by numbness 
and tingling of the toes and fingers is denied.

Service connection for hypertension is denied.

Service connection for a left shoulder disability is denied.

Service connection for tinnitus is denied.

Service connection for ulcerative colitis is granted.

Service connection for a disability manifested by depression 
and anxiety is denied.

An initial disability rating higher than 10 percent for 
degenerative joint disease of the lumbar spine is denied.  


REMAND

Regarding a skin disorder, the Veteran reported to the 
September 2006 examiner that he was treated in service for 
dry scaly skin.  The examiner diagnosed xerosis of the skin 
of the lower and upper extremities, and found that it 
occurred during service.  However, the examiner did not 
review the service treatment records, which do not contain a 
diagnosis of xerosis.  While they do reveal treatment for 
pseudofolliculitis barbae in 1968, 1969 and 1970, and 
athletes foot in 1968, it is unclear whether the examiner's 
opinion applies to these conditions.  

Regarding a bilateral thumb disorder, the September 2006 
examiner diagnosed arthritis, and found that it occurred 
during service.  The Veteran was treated for right thumb pain 
in January 2002, and tendonitis was suspected.  Again, the 
examiner did not review the claims file, and the examiner's 
opinion does not specifically relate the current arthritis to 
an injury or disease noted in service.  In addition, the 
service treatment records do not contain a diagnosis of 
arthritis.  

Regarding a disability manifested by pain of the second and 
third toes of the left foot, the Veteran reported to the 
September 2006 examiner that he has had these symptoms since 
1991.  The examiner diagnosed a loss of fat pad in reference 
to the left ball of foot, "part of the ageing process."  
The examiner found that it occurred during service.  Service 
treatment records include a May 1981 consultation sheet, 
which reveals treatment for a skin lesion of the right foot, 
between 4th and 5th digits, since 1978.  In October 1981, the 
diagnosis was a soft corn.  The examiner did not review the 
claims file, and the examiner's opinion does not address any 
relationship between the current condition and an injury or 
disease noted in service.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and establishes that the Veteran 
suffered an injury or disease in service; indicates that the 
claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  

If a diagnosis is not supported by the findings on the 
examination report, or if the examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  38 C.F.R. § 4.2 (2009).

Regarding each of the claims noted above, the evidence 
demonstrates an injury or disease in service that may be 
related to a current disability.  Thus, an opinion is 
necessary.  However, for the reasons discussed, the opinions 
currently of record are inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to 
determine the nature and etiology of any 
current skin disorder, bilateral thumb 
disorder, and disability manifested by 
pain of the second and third toes of the 
left foot.  The claims folders must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Based upon the examination results and the 
review of the claims file, the examiner 
should identify the appropriate diagnoses 
regarding each claim and provide an 
opinion as to whether there is a 50 
percent or better probability that each 
identified disorder is related to service.  
The supporting rationale for all opinions 
expressed must also be provided.

2.  Readjudicate the remanded claims.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


